Case 18-04664        Doc 35     Filed 12/10/18     Entered 12/10/18 16:19:09          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 04664
         Daniel L Chriss

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/21/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/17/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04664            Doc 35   Filed 12/10/18    Entered 12/10/18 16:19:09             Desc         Page 2
                                                   of 3



 Receipts:

           Total paid by or on behalf of the debtor             $2,400.00
           Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $2,400.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $616.20
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $108.00
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $724.20

 Attorney fees paid and disclosed by debtor:                 $210.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim       Principal      Int.
 Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
 Barrington Ortho Specialists     Unsecured         120.00           NA           NA            0.00       0.00
 Cap One                          Unsecured         570.00           NA           NA            0.00       0.00
 Capital One                      Unsecured         500.00           NA           NA            0.00       0.00
 Capital One Auto Finance         Secured       20,813.00     20,682.29     20,682.29      1,675.80        0.00
 Comcast                          Unsecured         293.00           NA           NA            0.00       0.00
 Credit One Bank                  Unsecured         760.00           NA           NA            0.00       0.00
 Fingerhut                        Unsecured         386.00           NA           NA            0.00       0.00
 First Premier Bank               Unsecured         641.00           NA           NA            0.00       0.00
 First Premier Bank               Unsecured         518.00           NA           NA            0.00       0.00
 Internal Revenue Service         Unsecured      2,000.00     10,611.76     10,611.76           0.00       0.00
 Internal Revenue Service         Priority      35,000.00     23,130.33     23,130.33           0.00       0.00
 LendUp                           Unsecured         225.00           NA           NA            0.00       0.00
 Mid America Bank & Trust         Unsecured         464.00           NA           NA            0.00       0.00
 Navient                          Unsecured     43,790.00            NA           NA            0.00       0.00
 Nicole Oliver                    Priority            0.00           NA           NA            0.00       0.00
 Nikke Lacy                       Priority            0.00           NA           NA            0.00       0.00
 North Cash                       Unsecured         535.00           NA           NA            0.00       0.00
 PLS                              Unsecured      3,000.00            NA           NA            0.00       0.00
 Prairie State Pulmonary Sleep    Unsecured         135.00           NA           NA            0.00       0.00
 Rapital Capital                  Unsecured      1,000.00            NA           NA            0.00       0.00
 Security Credit Services         Unsecured      1,446.00            NA           NA            0.00       0.00
 Spotloan                         Unsecured         800.00           NA           NA            0.00       0.00
 Target Cah                       Unsecured      1,000.00            NA           NA            0.00       0.00
 Total Visa                       Unsecured         464.00           NA           NA            0.00       0.00
 Verizon Wireless                 Unsecured         358.00           NA           NA            0.00       0.00
 World Finance Corporation        Secured        1,843.00            NA        100.00           0.00       0.00
 York ENT Surgical Consultants    Unsecured         340.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-04664        Doc 35      Filed 12/10/18     Entered 12/10/18 16:19:09             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $20,682.29          $1,675.80              $0.00
       All Other Secured                                    $100.00              $0.00              $0.00
 TOTAL SECURED:                                          $20,782.29          $1,675.80              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                               $23,130.33               $0.00             $0.00
 TOTAL PRIORITY:                                         $23,130.33               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,611.76               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $724.20
         Disbursements to Creditors                             $1,675.80

 TOTAL DISBURSEMENTS :                                                                       $2,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
